305 N.Y. 876 (1953)
In the Matter of Macan Estates, Inc., Appellant,
v.
Joseph D. McGoldrick, as Commissioner of The Temporary State Housing Rent Commission and State Rent Administrator, Respondent, and Harold Schindler et al., Interveners, Respondents.
Court of Appeals of the State of New York.
Argued June 3, 1953.
Decided July 14, 1953
Philip D. Straffin for appellant.
Beatrice Shainswit and Robert H. Schaffer for Joseph D. McGoldrick, State Rent Administrator, respondent.
LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur; VAN VOORHIS, J., taking no part.
*878Per Curiam.
There was ample basis for the orders of respondent State Rent Administrator of April 24, 1952, decreasing the rent because of the diminution of essential services promised by the landlord and that rent reduction was properly continued as long as the services in question were withheld. While it appears that the landlord resumed furnishing such services in January of 1953, it also appears that the Administrator, by order, approved and directed restoration of the rent reductions.
The order of the Appellate Division should be affirmed, with costs.
Order affirmed.